DETAILED ACTION
The communication dated 5/26/2021 has been entered and fully considered.
Claims 1-2, and 5-19 have been amended. Claims 1-19 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be OHNO (U.S PGPUB 2017/0282427) and NAKADA (JPH 02192921 A). OHNO teaches a resin shaping mold having a cavity and a hot runner and two cold runners that are in two intermediate molds [Abstract; 0018; 0042-0043; 0034; Figs. 2-3], and separating two intermediate molds is known in the art [NAKADA; Figs. 3-4]. OHNO and NAKADA fail to disclose, teach, or suggest the valve pin comprises a runner lock portion, which holds resin solidified in the second cold runner. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonable motivated to modify the apparatus of OHNO and NAKADA, to achieve the claimed invention, and the applicant has done so for the benefit of the amount of generation of runner-solidified matter can be reduced greatly, as taught in the instant specification [0140].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                         /JACOB T MINSKEY/                         Primary Examiner, Art Unit 1748